DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an Examiner’s statement of reasons for allowance, the prior art fails to disclose or make obvious the limitations of claims 1 and 13, claiming a paver joint cleaning system along with method cleaning of cleaning a surface area comprised of pavers and paver joints thereof, comprising a cleaning device comprising: a wheeled housing comprising: at least one pair of paver surface engaging wheels; a rotatable shaft carrying a plurality of nozzles configured to receive and direct a pressurized flow of air toward the paver surface and into a depth of the paver joint to dislodge debris therein, a motor connected to the rotatable shaft wherein the rotation thereof is adjustable by adjusting an RPM of the motor, and a handle thereof; and a debris removal device comprising: a wheeled housing comprising: at least one pair of paver surface engaging wheels, a suction head having an inlet end and an outlet end and connectable with a vacuum source at the outlet end to remove the dislodged debris from the paver joints; and a handle thereof.
The closest prior art of record is that of U.S. Patent Application Publication No. 20130118529 to Gromes, SR. (Gromes).  Gromes teaches a surface cleaning device comprising : a wheeled housing comprising: at least one pair of surface engaging 
The advantage of the current invention over that of the prior art to Gromes is that with the use of air to clean the paver joints, as opposed to a cleaning solution/water as in the prior art to Gromes, may cause sludge/silt and runoff issues, wherein the current invention provides an efficient system to clean the paver joints thereof with minimal environmental impact.
Since claims 1 and 13 are allowed, claims 4-12 which depend thereon are also allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN LEE OSTERHOUT whose telephone number is (571)270-7379. The examiner can normally be reached 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571-272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BENJAMIN LEE OSTERHOUT
Primary Examiner
Art Unit 1711



/BENJAMIN L OSTERHOUT/Primary Examiner, Art Unit 1711